DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-3 and 7) in the reply filed on January 20, 2022 is acknowledged.

Claims 4-6, 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 20, 2022.

Claim Objections
Claims 2, 3 and 7 are objected to because of the following informalities:  
Claim 2: “claim 1, comprising”, should read “claim 1, further comprising”.  
Claim 3: “claim 1, comprising”, should read “claim 1, further comprising”.  
Claim 7: “claim 1, comprising”, should read “claim 1, further comprising”.    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 1, claim 1 recites the limitation "the part" in Pg. 2 Ln. 5.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, “the part” shall be considered to be “the bearing steel part”, for which there is antecedent basis.

Regarding claims 2, 3 and 7, claims 2, 3 and 7 are rejected for their incorporation of the above due to their dependencies on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. (US 2016/0122841 A1), hereinafter Koyama (originally of record in the IDS dated July 16, 2021), in view of Amano et al. (JP 2905243 B2, herein referring to the machine translation), hereinafter Amano.

Regarding claim 1, Koyama teaches a steel part with high bearing fatigue strength for use as a gear ([0001]; claim 1); which comprises the composition in the below table, in mass percentage.  Koyama further teaches a Vicker’s hardness from the surface to 200 micron depth is 600 Hv or more (claim 1; this includes at 50 microns; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).
Koyama does not specifically teach a number density of oxide particles, which have an equivalent circle diameter of 5 microns or more, and comprise CaO, Al2O3 and SiO2, such that a content ratio of Al2O3 with respect to a total mass of CaO, Al2O3, and SiO2 is 50% by mass or more is 3.0/cm2 or less in an arbitrary cross section of the part, nor wherein a compressive 2 are optional.  As presently the presence of CaO and SiO2 are only required if needed to make the content ratio of Al2O3 with respect to a total mass of CaO, Al2O3, and SiO2 is 50% by mass or more; however where only Al2O3 is present the content ratio would calculate to 100%, which meets the requirement for content ratio as presently recited.  In this situation, CaO and SiO2 need not be present as presently recited.
One of ordinary skill in the art, before the effective filing date of the invention, would have expected substantially identical materials (compositional properties as discussed above), treated in a substantially identical manner as applicants, to have substantially identical properties (including number density of oxide particles and compressive residual stress at the rolling surface). 
Applicant teaches the compressive residual stress is imparted to the rolling surface by shot peening ([0021]) and that number density of the oxide particles is controlled by controlling refining; which is at a time of casting at 5-200 degrees Celsius superheated temperature and where the concentration of the elements is set ([0072]), and a pre-forging temperature of 1250 degrees Celsius ([0074]).  Koyama teaches the surface hardening treatment of shot peening ([0076]) and where the steel is heated to 1250 degrees Celsius or more, pre-forging ([0073]; this overlaps that taught by applicant; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)) and the concentration is that shown above in the table (which overlaps with that of applicant).  Koyama is silent to the temperature at a time of casting.  
Amano, in the similar field of endeavor, steel for a bearing material with excellent fatigue life (claim 1), with a similar composition to Koyama (claim 1) teaches the molten steel heating degree becomes 25 degrees C or higher (claim 1; super heated to 25 degrees Celsius or higher; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Koyama to incorporate the molten steel heating degree becomes 25 degrees C or higher taught by Amano.  The motivation for doing so would have been to extend the rolling fatigue life (Pg. 3 [21]) and thereby be effectively used in a power transmission part (Koyama [0001]).
Given substantially identical materials, shot peening process, pre-forging and casting temperatures, (as discussed above), one of ordinary skill in the art, before the effective filing date of the invention, would have expected the steel of Koyama in view of Amano to have substantially identical properties to that of applicant, including the number density of oxide particles and compressive residual stress at the rolling surface, meeting applicant’s claimed requirements.

Element
Cl. 1 Limitation
Cls. 1 & 2 Koyama*
C
0.76-1.20
0.30-0.80
Si
0.70-3.00
0.02-2.5
Mn
0.10-2.00
0.35-2.0
Cr
0.10-3.00
0.001-2.0
Mo
0.001-0.100
0.01-3.0
S
0.001-0.030
≤ 0.040
N
0.004-0.020
0.0030-0.02
Al
0.001-0.010
0.001-2.0
O
≤ 0.005
≤ 0.005
P
≤ 0.030
≤ 0.025
Ni
≤ 3.00
≤ 3.0
Cu
≤ 1.00
≤ 3.0

≤ 3.0
≤ 3.0
W
≤ 1.0
≤ 0.5
V
≤ 0.30
≤ 1.0
Ti
≤ 0.300
≤ 0.3
Nb
≤ 0.300
≤ 0.3
B
≤ 0.0050
≤ 0.005
Ca
0.0002-0.0100
≤ 0.01
Pb
≤ 0.50
≤ 0.5
Mg
≤ 0.0100
≤ 0.01
Zr
≤ 0.0500
≤ 0.05
Te
≤ 0.1000
≤ 0.1
REM
≤ 0.0050
≤ 0.005
Sn
≤ 2.0
--
In
≤ 0.50
--
Bi
≤ 0.50
--
Fe & impurities
balance
balance

*where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)

**Koyama is silent to the presence of these elements, such that it is not considered to be present in an appreciable amount; therefore the elements are considered to be present in an amount within, or at least overlapping, applicant’s claimed proportions (which include 0%)

Regarding claim 2, Koyama in view of Amano teaches each limitation of claim 1, as discussed above and Koyama further teaches the optional inclusion in mass percent of Ni (≤3.0), Cu (≤3.0), Co (≤3.0), W (≤0.5), V (≤1.0), Ti (≤0.3), Nb (≤ 0.3) and B (≤ 0.005) (claim 2; these ranges overlap those taught by applicant; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).  The rationales to optimize each element as a result effective variable are shown in the above Table in the far right column. 

Regarding claim 3, Koyama in view of Amano teaches each limitation of claim 1, as discussed above and Koyama further teaches the optional inclusion in mass percent of Pb (≤0.5), Mg (≤0.01), Zr (≤0.05), Te (≤0.1) and REM (≤0.005) (claim 2; these ranges overlap those taught by applicant; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).   The rationales to optimize each element as a result effective variable are shown in the above Table in the far right column.

Regarding claim 7, Koyama in view of Amano teaches each limitation of claim 1, as discussed above and Koyama further teaches the optional inclusion in mass percent of Ni (≤3.0), Cu (≤3.0), Co (≤3.0), W (≤0.5), V (≤1.0), Ti (≤0.3), Nb (≤ 0.3) and B (≤ 0.005); and Pb (≤0.5), Mg (≤0.01), Zr (≤0.05), Te (≤0.1) and REM (≤0.005) (claim 2; these ranges overlap those taught by applicant; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).  The rationales to optimize each element as a result effective variable are shown in the above Table in the far right column. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        




/Adam Krupicka/Primary Examiner, Art Unit 1784